               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

CHARLETTE DUFRAY JOHNSON,

     Plaintiff,

v.                                    CIVIL ACTION NO. 1:19-00300

WARDEN,
Alderson Prison Camp,

     Defendant.

                  MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on November 26, 2019, in

which she recommended that the district court deny plaintiff’s

motion for reassignment of the case, deny plaintiff’s petition

for a writ of habeas corpus and motion for summary judgment,

grant defendant’s request for dismissal, dismiss plaintiff’s

petition under 28 U.S.C. § 2241 with prejudice, and remove this

matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.     Snyder v. Ridenour, 889 F.2d 1363
(4th Cir. 1989).   Moreover, this court need not conduct a de novo

review when a plaintiff “makes general and conclusory objections

that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.”     Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        Johnson timely filed objections to the PF&R.   See ECF No.

26.   With respect to those objections, the court has conducted a

de novo review.

        Magistrate Judge Eifert’s PF&R is thorough and

comprehensive and provides an excellent account of the factual

and procedural background, as well as the arguments Johnson

raises that, according to her, entitle her to habeas relief.

Plaintiff’s objections are difficult to decipher.   Furthermore,

to a large degree, they do not direct the court to specific

errors in the PF&R but, rather, merely restate the same arguments

previously made without confronting the deficiencies identified

in the PF&R.

        Johnson objects to the PF&R’s ultimate conclusion that

her claims are not cognizable in § 2241.    She does not really

grapple with the analysis in the PF&R detailing why she is unable

to proceed under the savings clause on these claims --- that her

claims do not rely on retroactive law and she has she shown that

§ 2255 is inadequate or ineffective to address those claims.      As

Magistrate Judge Eifert correctly noted, Johnson challenges the


                                 2
validity of her conviction and sentence and, therefore, in view

of the nature of her claims, her application must be considered

to be a Motion to Vacate, Set Aside or Correct her sentence under

§ 2255.    Motions under 28 U.S.C. § 2255 are the exclusive remedy

for testing the validity of federal judgments and sentences

unless there is a showing that the remedy is inadequate or

ineffective.    See Hahn v. Moseley, 931 F.3d 295, 300 (4th Cir.

2019) (“Generally, defendants who are convicted in federal court

must pursue habeas relief from their convictions and sentences

through the procedures set out in 28 U.S.C. § 2255.”).    The

remedy under § 2241 is not an additional, alternative or

supplemental remedy to that prescribed under § 2255.

          “Nonetheless, § 2255 includes a ‘savings clause’ that

preserves the availability of § 2241 relief when § 2255 proves

`inadequate or ineffective to test the legality of a [prisoner’s]

detention.’”    Hahn, 931 F.3d at 300 (quoting 28 U.S.C. §

2255(e)); see also In re Jones, 226 F.3d 328, 333 (4th Cir. 2000)

(“[W]hen § 2255 proves `inadequate or ineffective to test the

legality of . . . detention,’ a federal prisoner may seek a writ

of habeas corpus pursuant to § 2241.”).    “In determining whether

to grant habeas relief under the savings clause, [a court should]

consider (1) whether the conviction was proper under the settled

law of this circuit or Supreme Court at the time; (2) if the law

of conviction changed after the prisoner’s direct appeal and


                                  3
first § 2255 motion; and (3) if the prisoner cannot meet the

traditional § 2255 standard because the change is not one of

constitutional law.”   Hahn, 931 F.3d at 300-01 (citing In re

Jones, 226 F.3d at 333-34).

         The plaintiff bears the burden of showing the inadequacy

or ineffectiveness of a § 2255 motion.   See McGhee v. Hanberry,

604 F.2d 9, 10 (5th Cir. 1979).   The fact that relief under §

2255 is barred procedurally or by the gatekeeping requirements of

§ 2255 does not render the remedy of § 2255 inadequate or

ineffective.   See In re Jones, 226 F.3d at 332-33; Young v.

Conley, 128 F. Supp.2d 354, 357 (S.D.W. Va. 2001); see also

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002) (“It

is the inefficacy of the remedy, not the personal inability to

use it, that is determinative.    Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).     A

section 2241 petition that seeks to challenge the validity of a

federal sentence must either be dismissed or construed as a

section 2255 motion.   Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000).

         As Magistrate Judge Eifert noted in her PF&R, Johnson

relies on a case, Bond v. United States, 564 U.S. 211 (2011),


                                  4
that was decided before her conviction was final.    Likewise, her

argument that § 3231 was unconstitutional could have been raised

on direct appeal and in her first § 2255 motion.    Therefore,

Johnson cannot show that she is entitled to use the savings

clause under § 2241 because her claims could and should have been

raised on direct appeal or in her first § 2255 motion.    Johnson’s

objections are OVERRULED.

          Johnson’s argument that this matter should be reassigned

to a different judge is likewise without merit.    At the time this

action was filed and to this day, all civil actions in the

Bluefield division are routinely assigned to the undersigned.

This action is a Bluefield division case and, therefore, the

original assignment to Judge Berger was in error.    Johnson’s

objection is OVERRULED.

          Having reviewed the Findings and Recommendation filed by

Magistrate Judge Eifert, the court hereby OVERRULES plaintiff’s

objections and adopts the findings and recommendations contained

therein.    Accordingly, the court hereby DENIES plaintiff’s motion

for reassignment, DENIES plaintiff’s petition under 28 U.S.C. §

2241 for a writ of habeas corpus and her motion for summary

judgment, GRANTS defendant’s request for dismissal, DISMISSES

plaintiff’s petition under 28 U.S.C. § 2241 with prejudice, and

directs the Clerk to remove this case from the court’s active

docket.

                                  5
          Additionally, the court has considered whether to grant a

certificate of appealability.    See 28 U.S.C. § 2253(c).                A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”             28 U.S.C. §

2253(c)(2).    The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).    The court concludes that the governing

standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 25th day of March, 2020.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                  6
